E XHIBIT (17)(b)(ii) Annual Report September 30, 2008 EATON VANCE MUNICIPALS TRUST California Florida Plus Massachusetts Mississippi New York Ohio Rhode Island West Virginia IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipals Funds as of September 30, 2008 Table of Con t ents Management's Discussion of Fund Performance 2 Performance Information and Portfolio Composition California 4 Florida Plus 6 Massachusetts 8 Mississippi 10 New York 12 Ohio 14 Rhode Island 16 West Virginia 18 Fund Expenses 20 Financial Statements 25 Federal Tax Information 100 Board of Trustees' Annual Approval of the Investment Advisory Agreements 101 Management and Organization 104 1 Eaton Vance Municipals Funds as of September 30, 2008 Management's Discussion of Fund Performance The investment objective of each Eaton Vance Municipals Fund (the "Funds") is to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Funds primarily invest in investment-grade municipal obligations but may also invest in lower-rated obligations. Economic and Market Conditions Economic growth in the third quarter of 2008 retracted 0.3%, down from a positive second quarter growth rate of 2.8%, according to preliminary data released by the U.S. Department of Commerce. Most of the major Gross Domestic Product (GDP) components led to the decline; however, most influential was a sharp downturn in personal consumption expenditures by consumers. While high commodity prices began to mitigate over the quarter, management believes consumers continued to pare costs as they remained cautious of what increasingly has become a weaker economic environment. Rising unemployment levels, now at a five-year high, combined with the fading effect of government economic stimulus checks, have led to constrained personal consumption and overall economic contraction for the quarter. The housing market continues to weigh on the economy, with new home sales continuing to fall and existing home sales beginning to stabilize only as cautious buyers begin to see value in distressed pricing. Low home prices continue to pressure consumers and banks, causing increased bank foreclosures and more mark-to-market write downs of mortgage-backed securities at commercial banks and financial institutions. During the year ended September 30, 2008, the capital markets have experienced historic events resulting in unprecedented volatility. During the second week of September 2008, the federal government took control of federally-chartered mortgage giants Fannie Mae and Freddie Mac. The following week, Lehman Brothers filed for bankruptcy protection and Merrill Lynch was acquired by Bank of America. Later in the month, Goldman Sachs and Morgan Stanley petitioned the Federal Reserve (the Fed) to become bank holding companies. These actions, in conjunction with Bear Stearns acquisition by JP Morgan in March 2008, drastically redefined the Wall Street landscape. In addition to the independent Wall Street brokerages, the banking sector was shaken by the failure of Washington Mutual and the sale of Wachovia. In the insurance sector, the federal government provided an $85 billion loan to help stabilize American International Group (AIG). Finally, the U.S. Congress approved a $700 billion program authorizing the federal government to purchase troubled assets from financial institutions. During the year ended September 30, 2008, the Fed left rates unchanged at its June, August and September 2008 meetings after lowering the Federal Funds rate to 2.0% from 5.25% between August 2007 and May 2008. In addition to its interest rate policy, the Fed has also taken extraordinary action through a variety of innovative lending techniques in an attempt to facilitate an easing of the credit crisis. Management Discussion The Funds invest primarily in bonds with stated maturities of 10 years or longer at the time of investment, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. Relative to their primary benchmark, the Lehman Brothers Municipal Bond Index 1 (the Index)  a broad-based, unmanaged index of municipal bonds  the Funds underperformed for the year ended September 30, 2008. As a result of an active management style that focuses on income and longer call protection, the Funds generally hold longer-maturity bonds. Management believes that much of the Funds underperformance can be attributed to the shift of investors capital into shorter-maturity bonds, a result of the broader-based credit crisis that has rattled the fixed-income markets since August 2007. This underperformance was magnified by the Funds investment in tender option bonds (TOBs). 2 The move to shorter-term investments was originally driven by uncertainty surrounding financial companies exposure to subprime mortgage-backed debt but later spread to the municipal market when major municipal bond insurers suffered rating downgrades due to their exposure to mortgage-related structured products. It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. TOBs are a form of investment leverage that create an opportunity for increased income but, at the same time, create special risks (including the likelihood of greater volatility of net asset value). Past performance is no guarantee of future results. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Municipals Funds as of September 30, 2008 Management's Discussion of Fund Performance The ratio of yields on current coupon AAA-rated insured bonds to the yield on 30-year Treasury bonds was 124.1% as of September 30, 2008, with many individual bonds trading higher than that. 1 Management believes that this was the result of dislocation in the fixed-income marketplace caused by fears of the broader credit crisis, insurance companies mark-to-market risks and the decentralized nature of the municipal marketplace. Historically, this is a rare occurrence in the municipal bond market and is generally considered a signal that municipal bonds are significantly undervalued relative to taxable Treasury bonds. Against this backdrop, management continues to manage all of its municipal funds with the same relative value approach that it has traditionally employed  maintaining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time. 1 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Funds yield. 3 Eaton Vance California Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Class I Share Class Symbol EACAX EVCAX ECCAX EICAX Average Annual Total Returns (at net asset value) One Year -9.32 % -9.91 % -9.91 % N.A. Five Years 1.47 0.83 N.A. N.A. Ten Years 2.94 2.49 N.A. N.A. Life of Fund  4.73 4.90 0.21 -1.08 %  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -13.63 % -14.23 % -10.77 % N.A. Five Years 0.49 0.50 N.A. N.A. Ten Years 2.43 2.49 N.A. N.A. Life of Fund  4.38 4.90 0.21 -1.08 %   Inception date: Class A: 5/27/94; Class B: 12/19/85; Class C: 8/31/04; Class I: 3/3/08  Returns are cumulative since inception of the share class. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.17 % 1.92 % 1.92 % 0.92 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.91 % 4.02 % 4.02 % 5.17 % Taxable-Equivalent Distribution Rate 8.33 6.82 6.82 8.77 SEC 30-day Yield 5 4.60 4.03 4.03 5.09 Taxable-Equivalent SEC 30-day Yield 7.80 6.84 6.84 8.63 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper California Municipal Debt Funds Classification  Average Annual Total Returns One Year -5.71 % Five Years 1.91 Ten Years 3.07 Portfolio Manager: Cynthia J. Clemson Comparison of Change in Value of a $10,000 Investment in Eaton Vance California Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A shares on 9/30/98, Class C on 8/31/04 (commencement of operations), and Class I on 3/3/08 (commencement of operations) would have been valued at $13,360 ($12,725 at the maximum offering price), $10,055, and $9,892, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/07, as supplemented 3/1/08. Includes interest expense of 0.33% relating to the Fund's liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 41.05% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Municipal Debt Funds Classification contained 120, 100 and 71 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance California Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA-: AAA % BBB % AA % BB % A % Non-Rated % Fund Statistics 2  Number of Issues: 100  Average Maturity: 20.0 years  Average Effective Maturity: 19.3 years  Average Call Protection: 8.7 years  Average Dollar Price: $ 87.65  TOB Leverage 3 : 13.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 5 Eaton Vance Florida Plus Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. fund performance 1 Class A Class B Class C Share Class Symbol ETFLX EVFLX ECFLX Average Annual Total Returns (at net asset value) One Year -11.55 % -12.23 % -12.23 % Five Years 1.12 0.41 N.A. Ten Years 2.87 2.11 N.A. Life of Fund  4.51 4.52 -3.24 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -15.77 % -16.44 % -13.07 % Five Years 0.15 0.07 N.A. Ten Years 2.37 2.11 N.A. Life of Fund  4.16 4.52 -3.24  Inception date: Class A: 4/5/94; Class B: 8/28/90; Class C: 3/13/06 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 1.34 % 2.09 % 2.09 % Distribution R ates/Yields Class A Class B Class C Distribution Rate 3 5.48 % 4.58 % 4.58 % Taxable-Equivalent Distribution Rate 8.43 7.05 7.05 SEC 30-day Yield 5 4.95 4.41 4.42 Taxable-Equivalent SEC 30-day Yield 7.62 6.78 6.80 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Florida Municipal Debt Funds Classification  Average Annual Total Returns One Year -5.31 % Five Years 1.94 Ten Years 3.13 Portfolio Manager: Cynthia J. Clemson Comparison of Change in Value of a $10,000 Investment in Eaton Vance Florida Plus Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98 and Class C on 3/13/06 (commencement of operations) would have been valued at $13,272 ($12,641 at the maximum offering price) and $9,194, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.55% relating to the Fund's liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 35.00% federal tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Florida Municipal Debt Funds Classification contained 26, 23 and 20 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance Florida Plus Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA-: AAA % BBB % AA % BB % A % Non-Rated % Fund Statistics 2  Number of Issues: 88  Average Maturity: 24.3 years  Average Effective Maturity: 23.7 years  Average Call Protection: 9.6 years  Average Dollar Price: $ 83.71  TOB Leverage 3 : 7.7% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 7 Eaton Vance Massachusetts Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund P erformance 1 Class A Class B Class C Class I Share Class Symbol ETMAX EVMAX ECMMX EIMAX Average Annual Total Returns (at net asset value) One Year -11.19 % -11.99 % -11.99 % -11.00 % Five Years 0.92 0.20 N.A. 1.17 Ten Years 2.83 2.06 N.A. 3.03 Life of Fund  3.68 4.18 -3.59 4.12 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -15.38 % -16.22 % -12.83 % -11.00 % Five Years -0.05 -0.13 N.A. 1.17 Ten Years 2.33 2.06 N.A. 3.03 Life of Fund  3.34 4.18 -3.59 4.12  Inception date: Class A: 12/7/93; Class B: 4/18/91; Class C: 5/2/06; Class I: 6/17/93 Total Annual O perating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.24 % 1.99 % 1.98 % 1.04 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.18 % 4.36 % 4.36 % 5.39 % Taxable-Equivalent Distribution Rate 8.42 7.08 7.08 8.76 SEC 30-day Yield 5 4.74 4.16 4.11 5.05 Taxable-Equivalent SEC 30-day Yield 7.70 6.76 6.68 8.20 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55% Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Massachusetts Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.79 % Five Years 2.03 Ten Years 3.29 Portfolio Manager: Robert B. MacIntosh, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Massachusetts Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98, Class C on 5/2/06 (commencement of operations) and Class I on 9/30/98 would have been valued at $13,227 ($12,599 at the maximum offering price), $9,155 and $13,486, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.47% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Massachusetts Municipal Debt Funds Classification contained 41, 36 and 29 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 8 Eaton Vance Massachusetts Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is A-: AAA % BBB % AA % Non-Rated % A % Fund Statistics 2  Number of Issues: 68  Average Maturity: 22.6 years  Average Effective Maturity: 21.3 years  Average Call Protection: 11.7 years  Average Dollar Price: $ 86.45  TOB Leverage 3 : 11.9% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 9 Eaton Vance Mississippi Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbol ETMSX EVMSXEMSCX Average Annual Total Returns (at net asset value) One Year -5.64 % -6.37 % N.A. Five Years 1.77 1.06 N.A. Ten Years 3.17 2.40 N.A. Life of Fund  3.85 3.43 -6.07 %  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -10.16 % -10.89 % N.A. Five Years 0.79 0.72 N.A. Ten Years 2.67 2.40 N.A. Life of Fund  3.51 3.43 -6.98 %   Inception date: Class A: 12/7/93; Class B: 6/11/93; Class C: 12/4/07  Returns are cumulative since inception of the share class. Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 1.07 % 1.82 % 1.82 % Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.64 % 3.80 % 3.80 % Taxable-Equivalent Distribution Rate 7.51 6.15 6.15 SEC 30-day Yield 5 4.11 3.51 3.58 Taxable-Equivalent SEC 30-day Yield 6.66 5.68 5.80 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Other States Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.19 % Five Years 1.81 Ten Years 3.03 Portfolio Manager: Craig R. Brandon, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Mississippi Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98 and Class C on 12/4/07 (commencement of operations) would have been valued at $13,660 ($13,011 at the maximum offering price) and $9,393 ($9,302 after deduction of the applicable CDSC), respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.24% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 38.25% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 147, 136 and 116 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 10 Eaton Vance Mississippi Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA-: AAA % BBB % AA % Non-Rated % A % Fund Statistics 2  Number of Issues: 48  Average Maturity: 18.7 years  Average Effective Maturity: 16.0 years  Average Call Protection: 7.2 years  Average Dollar Price: $ 92.10  TOB Leverage 3 : 4.8 % 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 11 Eaton Vance New York Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Class I Share Class Symbol ETNYX EVNYX ECNYX EINYX Average Annual Total Returns (at net asset value) One Year -10.86% -11.53% -11.46% N.A. Five Years 0.89 0.28 -0.19 N.A. Ten Years 3.14 2.47 N.A. N.A. Life of Fund  4.66 4.92 -0.09 -2.51 %  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -15.10% -15.78%-12.31% N.A. Five Years -0.07 -0.04 -0.19 N.A. Ten Years 2.65 2.47 N.A. N.A. Life of Fund  4.30 4.92 -0.09 -2.51 %   Inception date: Class A: 4/15/94; Class B: 8/30/90; Class C: 9/30/03; Class I: 3/3/08  Returns are cumulative since inception of the share class. Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.25 % 1.99 % 1.99 % 1.05 % Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.21 % 4.39 % 4.38 % 5.45 % Taxable-Equivalent Distribution Rate 8.60 7.25 7.23 9.00 SEC 30-day Yield 5 4.78 4.22 4.22 5.06 Taxable-Equivalent SEC 30-day Yield 7.89 6.97 6.97 8.36 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper New York Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.43 Five Years 1.83 Ten Years 3.11 Portfolio Manager: Craig R. Brandon, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance New York Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98, Class C on 9/30/03 (commencement of operations) and Class I on 3/3/08 (commencement of operations) would have been valued at $13,632 ($12,985 at the maximum offering price), $9,905 and $9,749, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/07, as supplemented 3/1/08. Includes interest expense of 0.48% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.45% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Municipal Debt Funds Classification contained 99, 93 and 68 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 12 Eaton Vance New York Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is A+: AAA % BB % AA % B % A % Non-Rated % BBB % Fund Statistics 2  Number of Issues: 96  Average Maturity: 24.3 years  Average Effective Maturity: 23.2 years  Average Call Protection: 11.1 years  Average Dollar Price: $ 89.66  TOB Leverage 3 : 14.3% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 13 Eaton Vance Ohio Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund P erformance 1 Class A Class B Class C Share Class Symbol ETOHX EVOHX ECOHX Average Annual Total Returns (at net asset value) One Year -8.09 % -8.73 % -8.91 % Five Years 2.21 1.47 N.A. Ten Years 3.25 2.47 N.A. Life of Fund  3.88 4.42 -1.51 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -12.45 % -13.13 % -9.79 % Five Years 1.22 1.14 N.A. Ten Years 2.74 2.47 N.A. Life of Fund  3.54 4.42 -1.51  Inception date: Class A: 12/7/93; Class B: 4/18/91; Class C: 2/3/06 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 1.08 % 1.83 % 1.83 % Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.68 % 4.34 % 3.87 % Taxable-Equivalent Distribution Rate 7.70 7.15 6.37 SEC 30-day Yield 5 4.27 4.17 3.72 Taxable-Equivalent SEC 30-day Yield 7.03 6.87 6.12 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Ohio Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.31 % Five Years 1.99 Ten Years 3.20 Portfolio Manager: William H. Ahern, Jr., CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Ohio Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98 and Class C on 2/3/06 (commencement of operations) would have been valued at $13,769 ($13,115 at the maximum offering price) and $9,604, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.31% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.26% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Ohio Municipal Debt Funds Classification contained 37, 32 and 28 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 14 Eaton Vance Ohio Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA: AAA % BBB % AA % B % A % Non-Rated % Fund Statistics 2  Number of Issues: 121  Average Maturity: 21.5 years  Average Effective Maturity: 19.1 years  Average Call Protection: 10.3 years  Average Dollar Price: $ 92.69  TOB Leverage 3 : 7.9% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 15 Eaton Vance Rhode Island Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbol ETRIX EVRIX ERICX Average Annual Total Returns (at net asset value) One Year -9.14 % -9.87 % -9.85 % Five Years 1.42 0.68 N.A. Ten Years 3.03 2.26 N.A. Life of Fund  3.65 3.30 -2.65 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -13.45 % -14.21%-10.72% Five Years 0.44 0.34 N.A. Ten Years 2.53 2.26 N.A. Life of Fund  3.31 3.30 -2.65  Inception date: Class A: 12/7/93; Class B: 6/11/93; Class C: 3/20/06 Total Annual O perating expenses 2 Class A Class B Class C Expense Ratio 1.14 % 1.89 % 1.88 % Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.86 % 3.99 % 3.99 % Taxable-Equivalent Distribution Rate 8.30 6.81 6.81 SEC 30-day Yield 5 4.56 4.00 3.99 Taxable-Equivalent SEC 30-day Yield 7.79 6.83 6.81 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Other States Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.19 % Five Years 1.81 Ten Years 3.03 Portfolio Manager: Robert B. MacIntosh, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance Rhode Island Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * *Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98 and Class C on 3/20/06 (commencement of operations) would have been valued at $13,485 ($12,845 at the maximum offering price) and $9,342, respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.40% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 41.44% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 147, 136 and 116 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 16 Eaton Vance Rhode Island Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA: AAA % BBB % AA % Non-Rated % A % Fund Statistics 2  Number of Issues: 66  Average Maturity: 20.1 years  Average Effective Maturity: 18.8 years  Average Call Protection: 7.3 years  Average Dollar Price: $ 90.30  TOB Leverage 3 : 8.0 % 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 17 Eaton Vance West Virginia Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Lehman Brothers Municipal Bond Index, an unmanaged index of municipal bonds, and the Lehman Brothers Municipal Bond Long 22+ Index, the long bond component of the Lehman Brothers Municipal Bond Index . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. Fund Performance 1 Class A Class B Class C Share Class Symbol ETWVX EVWVX ECWVX Average Annual Total Returns (at net asset value) One Year -11.46 % -12.10 % N.A. Five Years 0.64 -0.10 N.A. Ten Years 2.56 1.79 N.A. Life of Fund  3.49 3.02 -10.99 %  SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -15.64 % -16.34 % N.A. Five Years -0.33 -0.44 N.A. Ten Years 2.06 1.79 N.A. Life of Fund  3.15 3.02 -11.85 %   Inception date: Class A: 12/13/93; Class B: 6/11/93; Class C: 12/4/07  Returns are cumulative since inception of the share class. Total Annual O perating Expenses 2 Class A Class B Class C Expense Ratio 1.00 % 1.74 % 1.74 % Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.87 % 3.97 % 3.96 % Taxable-Equivalent Distribution Rate 8.01 6.53 6.52 SEC 30-day Yield 5 4.57 4.00 3.97 Taxable-Equivalent SEC 30-day Yield 7.52 6.58 6.53 Index Performance 6 (Average Annual Total Returns) Lehman Brothers Municipal Bond Index Lehman Brothers Municipal Bond Long 22+ Index One Year -1.87 % -9.55 % Five Years 2.84 2.46 Ten Years 4.24 3.95 Lipper Averages 7 Lipper Other States Municipal Debt Funds Classification  Average Annual Total Returns One Year -4.19 % Five Years 1.81 Ten Years 3.03 Portfolio Manager: Adam A. Weigold, CFA Comparison of Change in Value of a $10,000 Investment in Eaton Vance West Virginia Municipals Fund Class B vs. the Lehman Brothers Municipal Bond Index and the Lehman Brothers Municipal Bond Long 22+ Index * **Source: Lipper, Inc. and Morningstar, Inc. A $10,000 hypothetical investment at net asset value in Class A on 9/30/98 and Class C on 12/4/07 (commencement of operations) would have been valued at $12,874 ($12,263 at the maximum offering price) and $8,901 ($8,815 after deduction of the applicable CDSC), respectively, on 9/30/08. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/07. Includes interest expense of 0.25% relating to the Fund's liability with respect to floating-rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 39.23% combined federal and state income tax rate. A lower tax rate would result in lower taxable-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 147, 136 and 116 funds for the 1-year, 5-year and 10-year periods, respectively. Lipper Averages are available as of month end only. 18 Eaton Vance West Virginia Municipals Fund as of September 30, 2008 Performance Information and Portfolio Composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/08 is as follows, and the average rating is AA: AAA % BBB % AA % Non-Rated % A % Fund Statistics 2  Number of Issues: 54  Average Maturity: 21.6 years  Average Effective Maturity: 21.1 years  Average Call Protection: 9.1 years  Average Dollar Price: $ 82.21  TOB Leverage 3 : 4.7% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuer's current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. 3 See Note 1I to the Funds financial statements. Tender option bond (TOB) leverage represents the amount of TOB Floating Rate Notes outstanding at 9/30/08 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled TOB transactions and the effect of TOBs purchased in secondary market transactions. 19 Eaton Vance Municipals Funds as of September 30, 2008 FUND EXPENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2008  September 30, 2008). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Eaton Vance California Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (4/1/08) (9/30/08) (4/1/08  9/30/08) Actual Class A $ 1,000.00 $ 949.40 $ 7.99 Class B $ 1,000.00 $ 946.20 $ 11.68 Class C $ 1,000.00 $ 946.20 $ 11.73 Class I $ 1,000.00 $ 949.60 $ 7.02 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,016.80 $ 8.27 Class B $ 1,000.00 $ 1,013.00 $ 12.08 Class C $ 1,000.00 $ 1,013.00 $ 12.13 Class I $ 1,000.00 $ 1,017.80 $ 7.26 * Expenses are equal to the Funds annualized expense ratio of 1.64% for Class A shares, 2.40% for Class B shares, 2.41% for Class C shares and 1.44% for Class I shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2008. 20 Eaton Vance Municipals Funds as of September 30, 2008 FUND EXPENSES CONTD Eaton Vance Florida Plus Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (4/1/08) (9/30/08) (4/1/08  9/30/08) Actual Class A $ 1,000.00 $ 939.90 $ 5.58 Class B $ 1,000.00 $ 937.10 $ 9.20 Class C $ 1,000.00 $ 937.10 $ 9.25 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,019.30 $ 5.81 Class B $ 1,000.00 $ 1,015.50 $ 9.57 Class C $ 1,000.00 $ 1,015.50 $ 9.62 * Expenses are equal to the Funds annualized expense ratio of 1.15% for Class A shares, 1.90% for Class B shares and 1.91% for Class C shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2008. Eaton Vance Massachusetts Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (4/1/08) (9/30/08
